UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE GALVIN VAZQUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00248-TDS-1)


Submitted:   December 20, 2012            Decided:   January 31, 2013


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,    North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose      Galvin     Vazquez         appeals        the   nineteen-month

sentence imposed following his guilty plea to possession of a

firearm     as    an    illegal    alien,         in     violation     of     18    U.S.C.

§ 922(g)(5)       (2006).       Counsel   has      filed     a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the    district        court    imposed       a        substantively        unreasonable

sentence.        Vazquez was notified of his right to file a pro se

supplemental brief but has not done so.                   We affirm. *

             We review a sentence imposed by a district court for

reasonableness.         Gall v. United States, 552 U.S. 38, 46, 51

(2007).     We must first ensure that the district court committed

no     “significant         procedural        error,”         including            improper

calculation of the Guidelines range, insufficient consideration

of    the   18    U.S.C.    § 3553(a)     (2006)         factors,      and    inadequate

explanation of the sentence imposed.                    Gall, 552 U.S. at 51.           If

the sentence is procedurally reasonable, we must examine the

substantive reasonableness of the sentence under the totality of


      *
       We placed this appeal in abeyance pending our decision in
United States v. Carpio-Leon, __ F.3d __, 2012 WL 6217606 (4th
Cir. Dec. 14, 2012) (No. 11-5063) (rejecting Second and Fifth
Amendment challenges to § 922(g)(5)).          We have reviewed
Carpio-Leon and conclude that it provides no potentially
meritorious challenge to Vazquez’s conviction.



                                          2
the circumstances.         Id.     We have carefully reviewed the record

and   conclude     that   Vazquez’s        sentence     is    free   of    significant

procedural error.         We further conclude that Vazquez cannot rebut

the presumption of reasonableness accorded his within-Guidelines

sentence.       See United States v. Lynn, 592 F.3d 572, 575-76 (4th

Cir. 2010); United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Vazquez, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If    Vazquez       requests    that    a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this   court     for    leave   to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Vazquez.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in   the    materials

before    the    court    and    argument       would   not   aid    the   decisional

process.

                                                                              AFFIRMED




                                            3